Citation Nr: 1527642	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  12-30 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cardiac condition, to include arteriosclerotic heart disease.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1961 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was scheduled for a videoconference Board Hearing kin June 2015.  The Veteran failed to appear for the hearing.  To date, he has not requested a new Board hearing, accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d)(2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was never afforded a VA examination and opinion that determines whether the Veteran has a cardiac condition, and/or a bilateral knee disability, and if so, whether the disabilities are related to service.

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b). 

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A July 1961 Report of Medical History administered shortly after induction, includes a notation that the Veteran had prior treatment for "knee trouble" at Tallahassee Memorial Hospital.  Private treatment records from Cardiovascular Physicians of North Atlanta from May 1999, shows that the Veteran received care for his arthritis, and that he had diffuse arthritis in his hands and hips, possibly secondary to prior sport injuries.  VAMC records from July 2007 indicate that the Veteran complained of diffuse, dull, localized joint pain, bilaterally for several months.  The Veteran was also assessed by VA medical providers with having arthritis.  In lay statements, the Veteran complained of bilateral knee pain.  Thus, as the Veteran has exhibited general joint arthritis, the Veteran may have bilateral arthritis of the knees.  If the Veteran does have bilateral knee arthritis, or a similar knee disability, there is therefore an indication that the Veteran's bilateral knee condition may have been aggravated or caused by his service.
     
Private treatment records from Cardiovascular Physicians of North Atlanta from April 2010 show that the Veteran was assessed with coronary arteriosclerotic heart disease in 1999.  VAMC records from July 2007 show that the Veteran had a history of coronary artery disease, and had a stent procedure in 1999.  VAMC records also show that the Veteran suffered from hypertension and dyslipidemia.  The Veteran was assessed with coronary artery disease throughout the appeal period by the VAMC.  In service, the Veteran was found to have a functional systolic cardiac murmur.  Without a medical opinion on the subject, the Board is unable to determine whether or not the Veteran's current cardiac conditions are related to his cardiac symptoms in-service.

For the foregoing reasons, the Board finds that VA examinations should be issued concerning the Veteran's claims.  The examiner should offer an opinion as to whether there is a current bilateral knee disability and if so, whether it is causally related or aggravated by the Veteran's military service.  The examiner should also offer an opinion on whether the Veteran's cardiac disabilities are related to service.  All lay and medical evidence should be considered.

Updated VA treatment records should be obtained as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records pertaining to any treatment the Veteran received for an acquired psychiatric disability since December 2013.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral knee disability.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  The examiner should determine:

 (a) Is it clear and unmistakable that the Veteran had a bilateral knee disability prior to entering service?  Please state the diagnosis or diagnoses for any such mental disorder that is found to exist.

 (b) If the answer to "a" is yes, is it clear and unmistakable that the Veteran's pre-existing bilateral knee disability WAS NOT aggravated (permanently worsened) during or as a result of service? 

(c) If there was aggravation (a permanent worsening) of the Veteran's pre-existing bilateral knee disability during or as a result of service, it is clear and unmistakable that such aggravation was due to the natural progression of that disorder?

(d) If is not clear and unmistakable that the Veteran had a bilateral knee disability prior to entering service, is it at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed right knee disability began during service, or is related to any symptomatology noted during service? 

The term "clear and unmistakable" means that the medical evidence cannot be misinterpreted and misunderstood, i.e., the medical evidence is undebatable. 

The term "is as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  Schedule the Veteran for a VA examination by a medical professional with appropriate expertise in order to determine the existence and etiology of any currently diagnosed cardiac disability, to include arteriosclerotic heart disease.  The claims folder must be made available to and be reviewed by the examiner.

The examiner is to furnish an opinion with respect to the following questions:

Based on the medical evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has developed a cardiac disability?  

For each cardiac disability diagnosed, is it at least as likely as not (a 50 percent or greater probability) that such condition (1) had its onset during the Veteran's period of service; or, (2) results from or was caused by any injury or disease that occurred in service, including the Veteran's functional systolic cardiac murmur noted in-service?  

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. Thereafter, re-adjudicate the issues of entitlement to service connection for a cardiac condition and a bilateral knee disability.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




